Citation Nr: 0900532	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-26 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.

It is noted that the veteran had requested a hearing before a 
Veterans Law Judge sitting at the RO.  Such a hearing was 
scheduled in September 2008, but the veteran failed to 
appear.  Accordingly, his request for a hearing is 
considering withdrawn.  See 38 C.F.R. § 20.702 (2008).  

By rating decision in January 2006, the RO increased the 
rating for PTSD from 50 percent to 100 percent due to the 
veteran's hospitalization, effective July 18, 2005.  His 50 
percent rating was later reinstated effective October 1, 
2006.  As a 100 percent rating is in effect for this period, 
it is excluded from consideration of the increased rating 
claim on appeal.  Nevertheless, evidence from within this 
time frame will be discussed to the extent that it reflects 
on the veteran's disability picture during the periods prior 
to July 18, 2005, and as of October 1, 2006.

A statement received from the veteran's accredited 
representative in August 2008 is construed as a claim of 
entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  This matter is 
hereby referred to the RO for appropriate action.  


FINDING OF FACT

Prior to July 18, 2005, and from October 1, 2006, the 
veteran's PTSD has been productive of disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships; there 
has not been a showing of deficiencies in most areas due to 
symptoms such as suicidal ideation, obsessional rituals, 
speech disorders, near-continuous panic or depression, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance, or an inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

Prior to July 18, 2005, and from October 1, 2006, the 
criteria for entitlement to an evaluation in excess of 50 
percent prior to July 18, 2005, for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
October 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence. 

The Board acknowledges that the VCAA letter sent to the 
veteran in October 2004 does not meet the requirements of 
Vazquez-Flores and is sufficient as to content and timing, 
creating a presumption of prejudice.  Nonetheless, such 
presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the October 2004 VCAA notice informed him that 
he may submit evidence showing that his service-connected 
PTSD has increased in severity/worsened.  Moreover, the May 
2005 statement of the case set forth the diagnostic criteria 
for the disability at issue and also included the provisions 
of 38 C.F.R. §§ 3.321 and 4.1, which reference impairment in 
earning capacity as a rating consideration.  Furthermore, in 
June 2008, the veteran was sent a letter expressly addressing 
the requirements of Vazquez-Flores, which further 
apprised him of the need to show the nature and symptoms of 
his condition and the impact of his disability on his 
employment. 

Based on the above, the veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.  
Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  For example, the veteran 
submitted a June 2005 letter from the team leader of the 
Dallas Vet Center reflecting signs of depression and noting 
his struggles to maintain control over his many problems.  In 
a statement received in July 2005, the veteran stated that 
being in a large crowd made him want to panic.  He 
additionally submitted statements from friends dated in 
August 2008 that altogether discussed the signs and symptoms 
of the veteran's PTSD and the impact that PTSD has had on his 
daily life and employment.  

In addition, the Board believes it significant that the 
veteran has been represented by a national service 
organization which is well-versed in laws and regulations 
pertaining to veteran's claim.  As exemplified in a statement 
received in August 2008, the veteran's representative cited 
to 38 C.F.R. § 4.130, Diagnostic Code 9411 and listed the 
rating criteria for 50, 70, and 100 percent ratings.  The 
Board believes the veteran, through the Disabled American 
Veterans, can be viewed as having actual knowledge of the 
substance of the information discussed in Vazquez.  It is 
assumed that the representative, as the veteran's agent, 
included such information when providing guidance to the 
veteran regarding his claim.  As such, there has been no 
resulting prejudice to the veteran.   

Therefore, any notice deficiencies here do not affect the 
essential fairness of the adjudication.  Thus, any prejudice 
concerning any content deficiency has here been overcome.  
Moreover, to the extent that the notice was received 
following the initial adverse determination on appeal, this 
defect was cured by the issuance of the subsequent 
communications followed by a readjudication of the claim in a 
July 2008 supplemental statement of the case.  See Mayfield, 
444 F.3d 1328; Pelegrini, 18 Vet. App. 112.  For this reason, 
no further development is required regarding the duty to 
notify.

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In this case, the RO has obtained from February 2005 to 
September 2006 VA treatment records.  The RO has also 
obtained July 2003 to March 2008 treatment records from the 
Dallas Vet Center.  Next, specific VA medical examinations 
pertinent to the issue on appeal were conducted and such 
reports have been associated with the claims folder.  

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

The Board notes that although a formal finding on the 
unavailability of service treatment records was made in 
August 2007, the Board finds that the veteran has not been 
prejudiced.  As will be discussed below, the claim involves 
the veteran's present level of disability.

The Board acknowledges the representative's August 2008 
statement that the November 2006 VA examination failed to 
recognize the veteran's PTSD and that the veteran's claims 
file was not available for review.  The Board notes that 
there is no prejudice to the veteran since the VA examination 
was not specifically for PTSD and, as noted by the veteran's 
representative, a subsequent VA examination addressed the 
veteran's PTSD in May 2007.    

The Board further notes that neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Discussion

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). Nevertheless, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows.  

The veteran's claim of entitlement to an increased rating was 
received in July 2004.  Throughout the rating period in 
appeal a 50 percent evaluation is in effect.  Again, a 
temporary total rating is assigned from July 18, 2005, until 
October 1, 2006, and this period is excluded from 
consideration in evaluating the claim.

After reviewing the record, the Board concludes that a rating 
in excess of 50 percent is not warranted for any portion of 
the rating period on appeal.  The reasons and bases for this 
determination will be set forth below.

In order to be entitled to the next-higher 70 percent rating 
for PTSD, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

Regarding suicidal ideation, at the time of the August 2003 
VA examination, the veteran stated that he experienced 
suicidal ideation often, especially when feeling "guilty."  
The veteran later stated that he has had some thoughts of 
suicide but had never made any attempts.  In fact, he denied 
any suicidal ideation "lately."  He also reported fleeting 
aggressive impulses and homicidal ideation but had no intent 
or plan to act on it.  He reported having frequent violent 
impulses but knew that it would get him into trouble.  The 
veteran denied any suicidal or homicidal ideation or plan in 
VA treatment reports dated in October 2004, July 2005, and 
September 2005.  At a May 2007 VA examination, the veteran 
reported frequent suicidal ideation, which is passive in 
nature and reported that he never thought of acting on it.  
He intimated that when he gets extremely upset and feels in 
danger, homicidal thoughts do cross his mind.   

The evidence of record also demonstrates some difficulty in 
adapting to stressful circumstances.  At a July 2003 hearing 
before a DRO and in a statement received in July 2005, the 
veteran stated that he had did not like crowds.  In a 
statement written in August 2008, the friend noted that the 
veteran did not like to attend events and concerts because he 
could not tolerate crowds of people.  

Despite the above evidence of suicidal ideation and 
difficulty adapting to stressful situations, the evidence 
does not show a majority of the symptoms that would warrant a 
70 percent rating for PTSD.  For example, there is no 
evidence of near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively.  In this regard, the veteran did report 
depression at a July 2003 hearing before a decision review 
officer, and again in various Dallas Vet Center records from 
July 2003 to March 2008.  At an August 2003 VA examination, 
the veteran reported depression.  A November 2004 VA Mental 
Health outpatient noted that the veteran had been feeling 
depressed.  A June 2005 letter from a team leader at a Dallas 
Vet Center show that the veteran exhibited signs of 
depression.  Significantly, however, there is no showing that 
such depression affected the veteran's ability to function 
independently.
 
Regarding panic attacks, the veteran reported at an August 
2003 VA examination that he panicked on one occasion at a 
football game since there were "too many people" and no 
exits.  He said that his panic attack was so severe that he 
passed out.  Additionally, at a May 2007 VA examination, he 
reported some panic attacks whenever he went into large 
settings such as sports events.  However, the veteran was 
able to function independently, appropriately, and 
effectively outside of sporting events.  As noted in the May 
2007 VA examination, the veteran shared that he was generally 
able to complete normal activities of daily living without 
impairment and was generally able to care for himself.  He 
kept busy, took walks, and tried socializing with others but 
often found himself agitated which prompted him to return 
home.  For leisure, he went to the park and tried to play 
basketball whenever he could.  
  
With respect to impaired impulse control, at the August 2003 
VA examination, the veteran reported having no involvement in 
any fights or violence in the last two years.  He admitted to 
a prior history of assaultive behavior, which he said related 
mainly to waking up from Vietnam related nightmares which put 
him in a violent mood.  He said that he did not handle anger 
too well.  As a result, he said, he just usually isolated and 
tried to get away from the situation.  On a March 2005 VA 
examination, the veteran again reported that no one could 
live with him because he would wake up from nightmares in a 
violent mood.  As a friend noted in a letter written in 
August 2008, the veteran got very angry quickly and has been 
in a lot of fights with others because they talked to him in 
a tone that he did not like.  However, at a May 2007 VA 
examination, the VA examiner noted that the veteran had a 
history of combativeness and said that it appears to be more 
related to his past drug use.         

Regarding speech disorders, on VA examination in August 2003, 
the veteran's speech was described as logical and goal 
directed with loud tone and normal rate.  It was noted that 
he was able to organize his thoughts and to express himself.  
It was observed that he spoke abruptly.  On an October 2004 
VA mental health record, it was noted that the veteran 
discussed his current situation in a calm, goal directed 
manner and verbalized his accomplishments and expectations.  
A July 2005 VA record showed normal speech.  At that time, 
his thoughts were free of psychosis and his thinking was 
clear, logical, and goal-directed.  On a September 2005 VA 
medical entry, the veteran's speech was described as 
spontaneous, relevant and coherent with normal tone and rate.  
On VA examination in May 2007, it was noted that he had a 
lisp and had mild pressured speech with an abrupt tone.  
However, it is clear that, throughout the rating period in 
question, there is no significant speech or communication 
deficiency such as to warrant assignment of the next-higher 
70 percent evaluation.  
  
There is also no evidence of obsessional rituals and spatial 
disorientation.  An August 2003 VA examination and a 
September 2005 VA medical entry show that the veteran was 
oriented as to time, place and person. 

The evidence also fails to reveal neglect of personal 
appearance and hygiene.  At the August 2003 VA examination, 
it was observed that the veteran was causally dressed, and no 
grooming problems were noted.  At the May 2007 VA 
examination, the VA examiner described the veteran as well-
dressed and groomed.  

The evidence also does not support a finding that the veteran 
has the inability to establish and maintain effective 
relationships.  While the veteran testified at a DRO hearing 
in July 2003 that he isolated himself from others and that he 
mostly kept to himself, there is various evidence showing 
that the veteran had a girlfriend, friends, and was involved 
in group therapy sessions.  An August 2003 VA examination 
shows that the veteran reported not having close friends and 
that he preferred that people not visit him at his house 
because he felt threatened when others were in his space.  He 
had, however, a number of long term associates that he saw on 
the street.  He did report that he was unable to maintain a 
live-in relationship with a woman due to his violent behavior 
associated with his nightmares.  At the time of the VA 
examination, he had a girlfriend.  On VA examination in May 
2007, the veteran reported that he avoided crowds and 
isolated himself but had learned to socialize more with 
"associates."   He reported not having real friends and was 
in a not too serious relationship at the time.  The Board 
notes that although he stated that he did not have real 
friends, he socialized with people who he referred to as 
associates and submitted letters written in August 2008 by 
two people who referred to the veteran as their friend.  One 
of his friends noted that he had known the veteran since 
1966.  The other friend noted that he and the veteran have 
been friends since 1965 and that the veteran would sometimes 
call him at 2:00 am or 3:00 am to talk about death, life, and 
relationships.  

Various Dallas Vet Center records from July 2003 to March 
2008 show that the veteran participated in group therapy 
sessions.  A June 2005 letter from a team leader of a VA vet 
center shows that the veteran attended group therapy 
regularly and that he had used the group process 
appropriately.  It was further noted that he had relied on 
other veterans for support.  

Overall, the evidence as detailed in pertinent part above 
indicates a disability picture that more nearly approximates 
the currently assigned 50 percent evaluation than the next-
higher 70 percent rating.  Again, there were no obsessional 
rituals, and speech was essentially normal.  Depression and 
panic attacks were both indicated, but neither have been 
shown to prevent the veteran from functioning independently, 
appropriately, and effectively.  There is no showing impaired 
impulse control, spatial disorientation, or neglect of 
appearance in hygiene.  Due to the absence of these symptoms, 
the 50 percent rating is found to be the more accurate 
reflection of the veteran's disability picture throughout the 
rating period in question.

It is observed that, in his August 2005 substantive appeal, 
the veteran stated that he should receive a disability rating 
of 100 percent since he has nightmares and recalls the smell 
of decaying bodies.  

However, in order to be entitled to the maximum 100 percent 
rating for PTSD, the evidence must show total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relative, own 
occupation or own name.

The competent evidence, as detailed in pertinent part above, 
does not show gross impairment in thought processes or 
communication.  The evidence also does not show persistent 
delusions or hallucinations.  At an August 2003 VA 
examination, it was noted that there was no delusional 
thinking, but he reported occasional hallucinatory 
experiences.  He said that he saw either snakes or people in 
his apartment, but these "flashes" were not persistent.  
The VA examiner noted that the veteran said that he thought 
he had heard voices, but the VA examiner expressed suspicion 
that this occurred when he was heavy into alcohol and drugs.  
The VA examiner stated that there were no delusions and 
hallucinations.  A September 2005 VA medical entry shows that 
he denied any type of auditory and visual hallucinations, but 
said he sometimes saw things that were not there.   

Further, there is no evidence of grossly inappropriate 
behavior.  At an August 2003 VA examination, the veteran was 
described as cooperative.  A June 2004 VA mental health 
record shows that the veteran was polite an cordial.  A 
September 2005 VA medical record shows that the veteran was 
pleasant, cooperative and well-behaved.    

There is also no evidence of persistent danger of hurting 
self or others.  At the time of the August 2003 VA 
examination, it was noted that the veteran had occasional 
suicidal ideation associated with his guilty feelings.  He 
reported fleeting aggressive impulses and homicidal ideation 
but had no intent or plan to act on it.  He reported having 
frequent violent impulses but knew that it would get him into 
trouble.  A September 2005 VA medical entry reflects that the 
veteran denied any suicidal or homicidal ideation or plan.  
At a May 2007 VA examination, the veteran reported frequent 
suicidal ideation, which is passive in nature and reported 
that he never thought of acting on it.  He intimated that 
when he gets extremely upset and feels in danger, homicidal 
thoughts do cross his mind.   

The evidence does not reveal that the veteran has an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene).  August 
2003 and March 2005 VA examinations show that the veteran 
said he was able to maintain basic activities of daily living 
and personal hygiene.  The veteran reported being able to 
drive a car with no major difficulty as long as he 
concentrated.  An October 2004 VA mental health record shows 
that the veteran was described as neat.  On a May 2007 VA 
examination, the veteran shared that he was generally able to 
complete normal activities of daily living without impairment 
and was generally able to care for himself.  He kept busy, 
took walks, and tried socializing with others but often found 
himself agitated which prompted him to return home.  For 
leisure, he went to the park and tried to play basketball 
when he could.  The VA examiner described the veteran as 
well-dressed and groomed.  

The evidence also does not reveal disorientation to time or 
place.  An October 2004 VA mental health record shows that 
the veteran was alert and oriented in all four spheres.  A 
September 2005 VA medical entry, and August 2003 and May 2007 
VA examinations show that he was oriented to time, place, and 
person.  

Finally, there is nothing of record showing memory loss for 
names of close relative, own occupation or own name.  There 
were no indications that the veteran did not know the names 
of his relatives and that of his own.  There was also no 
indication that he had memory loss of his past occupation as 
the veteran was able to recall them for VA examinations for 
example.  

In concluding that an initial disability rating in excess of 
50 percent is not warranted here, the Board has also relied 
on the veteran's Global Assessment of Functioning (GAF) 
scores assigned in August 2003, March 2005, September 2005, 
and May 2007.  GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  

Here, the VA examinations reveal GAF scores between 46 and 
50.  An August 2003 VA examination shows that the veteran's 
GAF score was 46.  A March 2005 VA examination and a 
September 2005 VA medical entry again show that the veteran's 
GAF score was 46.  The May 2007 VA examination revealed a GAF 
score of 50.  In this regard, the Board notes that scores 
ranging from 41 to 50 are indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).

The Board acknowledges that the veteran's GAF scores are 
indicative of serious symptoms.  The Board also acknowledges 
that the veteran was unable to keep a job and had suicidal 
ideation.  However, he did have a girlfriend, and people he 
associated outside of his home and in group therapy.  As 
noted previously, he submitted two statements written in 
August 2008 from individuals who referred to the veteran as 
their friend.  Moreover, as noted above, there were no 
obsessional rituals.  The Board additionally notes that there 
is no evidence of frequent shoplifting.  Overall, the veteran 
did not exhibit the majority of the symptoms commensurate 
with the low GAF scores, and as such, their probative value 
is found to be limited.  Therefore, the GAF scores here do 
not serve as a basis for a rating in excess of 50 percent.    

In sum, an evaluation in excess of 50 percent is not 
warranted for any portion of the rating period on appeal 
(excluding the period for which a temporary total rating is 
in effect).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.




ORDER

Prior to July 18, 2005, entitlement to an initial rating in 
excess of 50 percent is denied.

From October 1, 2006, entitlement to an initial rating in 
excess of 50 percent is denied.





____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


